Citation Nr: 0719137	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  04-37 756A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder (claimed as post-traumatic stress disorder (PTSD) 
and panic disorder).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Parker, Counsel




INTRODUCTION

The veteran served on active duty from June 1968 to June 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The Board notes that, in the July 
2002 claim, the veteran claimed service connection for PTSD 
and panic attacks.  Based on this claim, and service medical 
record evidence of a diagnosis of acute situational 
maladjustment disorder, the March 2003 rating decision on 
appeal addressed the veteran's claim for service connection 
as three issues: PTSD, panic disorder, and acute situational 
maladjustment disorder.  Because all of the issues addressed 
pertain to service connection for a psychiatric disability, 
variously claimed or diagnosed, the Board finds it more 
appropriate to address all of these theories of entitlement 
to service connection for an acquired psychiatric disorder or 
various diagnoses under the single issue of service 
connection for a psychiatric disorder.  Addressing the 
veteran's service connection claim under a single issue is 
appropriate because the criteria for rating psychiatric 
impairments, the General Rating Formula for Mental Disorders 
at 38 C.F.R. § 4.130 (2006),  provides a single formula for 
rating all psychiatric symptomatology, regardless of 
diagnosis, so that separately rating psychiatric symptoms 
under different diagnosed psychiatric disabilities would 
violate the rule against pyramiding at 38 C.F.R. § 4.14 
(2006), which provides that the evaluation of the same 
disability under various diagnoses is to be avoided.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

In a letter dated on April 26, 2007, the veteran and his 
representative requested a video conference personal hearing 
at the RO before a Veterans Law Judge in Washington, DC.  As 
the veteran made a timely request for a video conference 
hearing, the RO should schedule the appellant for a video 
conference hearing at the St. Petersburg, Florida, RO before 
a Veterans Law Judge in Washington, D.C.  See 38 U.S.C.A. § 
7107 (West 2002 & Supp. 2006).  

Accordingly, the case is REMANDED for the following action:
  
The RO should schedule the veteran for a 
video conference hearing at the St. 
Petersburg, Florida, RO, before a 
Veterans Law Judge in Washington, D.C., 
at the earliest available opportunity, 
with appropriate notification to the 
veteran and representative.  After a 
hearing is conducted, or if the veteran 
withdraws his hearing request or fails to 
report for the scheduled hearing, the 
claims file should be returned to the 
Board for appellate review.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. BRYANT
Veterans' Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



